DETAILED ACTION
Responsive to the claims filed The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramasamy (US 10,309,789).
As per claim 1, Amento et al teach a method at a controller in an intelligent transportation system, the method comprising:
 receiving at least one message at the controller, the at least one message containing information regarding a location of a vehicle and a destination for the vehicle (see at least paragraphs [0036-0037]); 
calculating, at the controller, a route for the vehicle, finding that the route for the vehicle includes reversing a direction of travel for of at least one road segment (see at least paragraph [0037]); and 
sending instructions to one or more roadside units to reverse the direction of travel for of the at least one road segment (see at least paragraphs [0034, 0043]).  
As per claim 2, Amento et al teach wherein the at least one message received at the controller includes a planned time of travel for the vehicle (see at least fig 3 (310)).  
As per claim 3, Amento et al teach wherein the instructions include a time for the roadside units to reverse the direction of travel for the at least one road segment .  
As per claim 4, Amento et al teach wherein the method further comprises forwarding the route for the vehicle to the vehicle (see at least paragraph [0034]).   
As per claim 5, Amento et al teach wherein the calculating the route utilizes a goal selected from at least one of: shortest travel time; shortest distance; or least expensive with regard to tolls (see at least paragraphs [0017,0037]).   
As per claim 6, Amento et al teach wherein the calculating the route includes utilizing routes already planned for other vehicles or congestion rates on road segments as inputs to the calculation (see at least paragraphs [0023, 0017]).   
As per claim 7, Amento et al teach wherein the at least one message includes a bid to prioritize the vehicle, and wherein the calculating utilizes the bid when finding the route (see at least paragraph [0032]).  
As per claim 8, Amento et al teach wherein the controller receives a plurality of messages, and wherein the calculating the route comprises at least one of: optimizing efficiency of roadways; optimizing travel time for vehicles based on a vehicle priority; optimizing revenue for a transportation system; prioritizing messages based on a time each message was received; and prioritizing vehicles based on a time to enter the at least one road segment (see at least paragraph [0044]).  
As per claim 9, Amento et al teach wherein the controller is collocated with a roadside unit (see at least fig 1).  
As per claim 10, Amento et al teach wherein the controller is a network element remote from any roadside unit (see at least fig 1).    
Claims 11-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661